ON SUGGESTION OF ERROR.
This case was decided on a former day of the present term of this Court, and is now pending on a suggestion of error.
The costs in this and the trial court have been paid, and the parties hereto have settled this controversy among themselves and have filed with the clerk of this Court an agreed judgment to be rendered herein. Consequently, no necessity now exists for a decision of the questions presented by this record, and therefore our former opinion herein which appears in 19 So.2d 433 will be withdrawn.
So ordered. *Page 31